Name: 73/188/EEC: Commission Decision of 4 June 1973 exempting the United Kingdom of Great Britain and Northern Ireland from applying to certain species the Council Directive of 29 September 1970 concerning the marketing of vegetable seed (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  health;  marketing;  means of agricultural production;  plant product
 Date Published: 1973-07-16

 Avis juridique important|31973D018873/188/EEC: Commission Decision of 4 June 1973 exempting the United Kingdom of Great Britain and Northern Ireland from applying to certain species the Council Directive of 29 September 1970 concerning the marketing of vegetable seed (Only the English text is authentic) Official Journal L 194 , 16/07/1973 P. 0016 - 0016COMMISSION DECISION of 4 June 1973 exempting the United Kingdom of Great Britain and Northern Ireland from applying to certain species the Council Directive of 29 September 1970 concerning the marketing of vegetable seed (Only the English text is authentic) (73/188/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 29 September 1970 (1) concerning the marketing of vegetable seed, last amended by the Council Directive of 6 December 1972 (2), and in particular Article 42 thereof; Having regard to the requests made by the United Kingdom; Whereas seed of the species concerned have no significance for the United Kingdom, although they are produced or at least marketed there in insignificant quantities, and whereas, therefore, it should be released from the obligation to apply the Directive to seed of those species; Whereas the measures proposed in this Decision are in agreement with the Opinion of the Permanent Committee for Agricultural, Horticultural and Forestry Seeds and Plants; HAS ADOPTED THIS DECISION: Article 1 The United Kingdom of Great Britain and Northern Ireland is exempted from applying the Council Directive of 29 September 1970 concerning the marketing of vegetable seed, with the exception of the provisions of Article 16, paragraph 1, and of Article 30, paragraph 1 to the species listed below: (a) Citrullus vulgaris L. Water melon; (b) Foeniculum vulgare P. Mill. Fennel; (c) Scorzonera hispanica L. Scorzonera. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 4 June 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 225, 12.10.1970, p. 7. (2)OJ No L 287, 26.12.1972, p. 22.